Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method with a series of steps.  The first step is “obtaining information regarding a potential collision between a vehicle and an object by obtaining, for a time period extending before and after a time of the potential collision, data describing the vehicle during the time period, the data describing the vehicle during the time period including, for each time of a plurality of times within the time period, acceleration data indicating acceleration of the vehicle at the time and speed of the vehicle at the time.”  The second step is “classifying, using at least one trained classifier, the data describing the vehicle into at least one of a plurality of classes, each class of the plurality of classes being associated with whether a collision occurred.”  The final step is “determining whether the potential collision is likely to have been a collision based at least in part on the at least one class identified in the classifying.”  Claim 1 falls within one of the four statutory categories of invention since the claim is directed to a method.

Regarding claims 2-5, and 7-12, the claims are rejected for the same reasons as set herein above because the claims contain no additional element or combination of elements that can integrate the judicial exception into a practical application. There are no element or combination of elements amounts to significantly more than the judicial exception.  
Claim 13 recites “at least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method comprising: in response to obtaining information regarding a potential collision between a vehicle and an object, obtaining, for a time period extending before and after a time of the potential collision, data describing the vehicle during the time period, the data describing the vehicle during the time period including, for each time of a plurality of times within the time period, acceleration data indicating acceleration of the vehicle at the time and speed of the vehicle at the time; classifying, using at least one trained classifier, the data describing the vehicle into at least one of a plurality of classes, each class of the plurality of classes being associated with whether a collision occurred; and determining whether the potential collision is likely to have been a collision based at least in part on the at least one class identified in the classifying.”

However, the claim is not eligible for at least the following: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception. 
the claim recites the limitation of “classifying, using at least one trained classifier, the data describing the vehicle into at least one of a plurality of classes, each class of the plurality of classes being associated with whether a collision occurred,” which is the concept of an abstract idea of organizing human activity. For instance, for the language of “classifying the data describing the vehicle into at least one of a plurality of classes,” the claim encompasses a person as a classifier that can be able to classify the collision data based on risk factors such as acceleration and speed.  The claim recites additional element of “obtaining information regarding a potential collision between a vehicle and an object by obtaining, for a time period extending before and after a time of the potential collision, data describing the vehicle during the time period, the data describing the vehicle during the time period including, for each time of a plurality of times within the time period, acceleration data indicating acceleration of the vehicle at the time and speed of the vehicle at the time.”  The “obtaining step” is recited at a high level of generality such that it could be performed in the human mind, and amounts to mere vehicle data gathering, which is a form of insignificant extra-solution activity.  Claim 13 further recites the additional element of “determining whether the potential collision is 
The claim further recites additional elements, such as at least one non-transitory computer-readable medium having encoded executable instructions, and a processor that executes the encoded executable instructions.  However, these additional elements are merely the computer elements that are well-understood, routine, and conventional activity in the relevant field.  For that reasons, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Regarding claims 14 and 15, the claims are rejected for the same reasons as set herein above because the claims contain no additional element or combination of elements that can integrate the judicial exception into a practical application. There are no element or combination of elements amounts to significantly more than the judicial exception.
Claim 17 recites “an apparatus comprising at least one processor, and at least one storage medium having encoded executable instructions when executable by the at least one processor, cause the processor the carry out the a method comprising: in response to obtaining information regarding a potential collision between a vehicle and an object, obtaining, for a time period extending before and after a time of the potential collision, data describing the vehicle during the time period, the data describing the vehicle during the time period including, for each time of a plurality of times within the 
The claim falls within one of the four statutory categories of invention since the claim is directed to a machine which is a statutory category of invention.
However, the claim is not eligible for at least the following: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception. 
the claim recites the limitation of “classifying, using at least one trained classifier, the data describing the vehicle into at least one of a plurality of classes, each class of the plurality of classes being associated with whether a collision occurred,” which is the concept of an abstract idea of organizing human activity. For instance, for the language of “classifying the data describing the vehicle into at least one of a plurality of classes,” the claim encompasses a person as a classifier that can be able to classify the collision data based on risk factors such as acceleration and speed.  The claim recites additional element of “obtaining information regarding a potential collision between a vehicle and an object by obtaining, for a time period extending before and after a time of the potential collision, data describing the vehicle during the time period, the data describing the vehicle during the time period including, for each time of a plurality of times within 
The claim further recites additional elements, such as at least one non-transitory computer-readable medium having encoded executable instructions, and a processor that executes the encoded executable instructions. However, these additional elements are merely the computer elements that are well-understood, routine, and conventional activity in the relevant field.  For that reasons, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Regarding claims 18 and 19, the claims are rejected for the same reasons as set herein above because the claims contain no additional element or combination of elements that can integrate the judicial exception into a practical application. There are no element or combination of elements amounts to significantly more than the judicial exception.

The Relevant Prior Art cited in PTO-892
The US patent application publication No. US 2004/0102883 A1 (Sala reference) discloses a collision sensing system and method for activating a vehicular safety device for passenger protection.  The collision sensing system includes two front-end acceleration sensors mounted at the left and right sides of the radiator cross-tie-bar in the engine compartment of the vehicle, and a passenger compartment sensor located underneath the passenger seat of the vehicle.  The vehicle collision sensing system detects and discriminates the severity of the collision incidents by signals derived from the two front-end acceleration sensors and the sensor located under the passenger seat.  Sala does not teach or even suggest the features of “obtaining, for a time period extending before and after a time of the potential collision, data describing the vehicle during the time period, the data describing the vehicle during the time period including, for each time of a plurality of times within the time period, acceleration data indicating acceleration of the vehicle at the time and speed of the vehicle at the time.”
The US patent application publication No. US 2003/0149530 A1 (Stopczynski reference) is directed to a collision warning and safety countermeasure system in which the sensor fusion includes motion sensors, cameras, accelerometers, etc.  The accelerometer measures immediate collision accelerations.  It is similar to Sala reference, the collision warning and safety countermeasure system of Stopczynski includes a controller that is capable to generate a collision severity signal in response to the collision assessment signal from the sensor fusion.  Stopczynski is not teaching the 
Allowable Subject Matter
For at least the reasons set forth herein above, claims 6, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985. The examiner can normally be reached on from 6:00AM to 2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/TUAN C TO/Primary Examiner, Art Unit 3662